Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 11, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00656-CV

                    IN RE STEVEN HOTZE M.D., Relator

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-18494

                        MEMORANDUM OPINION

      On September 9, 2022, relator Steven Hotze M.D. filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Donna Roth,
presiding judge of the 295th District Court of Harris County, to withdraw an order
granting a motion to compel net worth discovery from Steven Hotze and issue a
mandate upholding his objections to the discovery request.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                      PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Poissant.




                                         2